DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 August 2020 has been entered.

Response to Amendment
Applicant’s amendment filed on 10 August 2020 has been entered. Claims 1, 3, 5, 7, 10, 11, 14, 15, 17, 18 and 20 are amended. Claims 1, 3-11 and 13-20 are pending. Applicant’s amendments and arguments to the claims and specification have overcome each and every 112 rejection set forth in the previous action, therefore the prior 112 rejections are accordingly withdrawn. 
	
Applicant's arguments filed 10 August 2020, with respect to the rejection(s) of Claims 1, 5-8, 11, 14, 15, 18, and 20 under 35 U.S.C. §103 as allegedly obvious over U.S. Pat. No. 6,474,947 to Yuri (hereinafter "Yuri") in view of U.S. Pat. No. 8,083,485 to 
Applicant’s arguments with respect to the above claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.	

Claim Objections
Claim 1 is objected to because of the following informalities:  
In Claim 1, line 14, “film cooling hole” should be “cooling hole”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6-11, and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kwon (US 20150016947).
Claim 1 recites “a component for a gas turbine engine.” Kwon teaches such a component, as will be shown.
Kwon teaches (Figs. 2, 3, 5, 6) a component for a gas turbine engine, comprising: 
an outer surface (137) bounding a hot gas path of the gas turbine engine (see paragraph 0026); 
a cooling passage (131) configured to deliver a cooling airflow therethrough, including: 
a passage wall (135) located opposite the outer surface to define a component thickness; and 
a plurality of protrusions (136) arranged in a plurality of protrusion rows and located along the passage wall (see ¶ 0019 and Fig. 6), each protrusion having a protrusion height extending from the passage wall and a protrusion streamwise width extending along the passage wall in a flow direction of the cooling airflow through the cooling passage; and 
a plurality of cooling holes (116) extending from the passage wall to the outer surface, the plurality of cooling holes arranged in a plurality of cooling hole rows (see Fig. 5), each cooling hole of the plurality of cooling holes having a cooling hole inlet at the passage wall downstream of a protrusion of the plurality of protrusions (see Fig. 3), each film cooling hole (116) of the plurality of cooling holes of a particular cooling hole row located downstream of and associated with 
Regarding Claim 6, Kwon teaches (Figs. 2, 3, 5, 6) the component of claim 1, wherein a protrusion of the plurality of protrusions has a circular cross-section (see ¶ 0028). 
Regarding Claim 7, Kwon teaches (Figs. 2, 3, 5, 6) the component of claim 1, wherein the plurality of cooling holes are configured to divert a portion of the cooling airflow therethrough, to form a cooling film at the outer surface (see ¶ 0020).
Regarding Claim 8, Kwon teaches (Figs. 2, 3, 5, 6) the component of claim 1, wherein the plurality of protrusions include one or more pedestals and/or one or more pin fins. (see Figs. 3-6). 
Regarding Claim 9, Kwon teaches (Figs. 2, 3, 5, 6) the component of claim 1, wherein the component is formed via casting (see ¶ 0027).
Regarding Claim 10, Kwon teaches (Figs. 2, 3, 5, 6) the component of claim 9, wherein the plurality of protrusions and the plurality of cooling holes are formed via the same casting core (see ¶ 0027, the holes, protrusions, and walls are casted together).

Claim 11 recites “a turbine vane.” Kwon teaches such a turbine vane.
	Claim 11 recites a component the same features as Claim 1 which are rejected for the same reasons. 
Kwon teaches (Fig. 2, 3, 5, 6) the outer surface defining an airfoil portion of the vane (114) (see ¶ 0007 and 0018).
Claim 15 recites the same features of Claim 7 which are rejected for the same reasons.
Claim 16 recites the same features of Claim 9 which are rejected for the same reasons.
Claim 17 recites the same features of Claim 10 which are rejected for the same reasons.

Claim 18 recites “a gas turbine engine.” Kwon teaches such a gas turbine engine, as will be shown.
Claim 18 recites a component having the same features as Claim 1 which are rejected for the same reasons.
Kwon further teaches (Figs. 1-3, 5, 6) a combustor section (16); and a turbine section (18) in flow communication with the combustor section; one of the turbine section and the combustor section including the component (see ¶ 0007 and 0018). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3, 4, 13, and 19 are rejected under 35 U.S.C. 103 as being obvious over Kwon in view of Bunker (US 20170167268). 
Regarding Claim 3, Kwon teaches (Figs. 2, 3, 5, 6) the component of claim 1.
However, Kwon does not teach a ratio of protrusion streamwise spacing to protrusion hydraulic diameter is 2.5 or less.
Bunker teaches (¶ 0045) it is well known that certain properties of turbulators, such as the protrusion streamwise spacing are based on avoiding turbulation airflows near the turbulators and therefore the protrusion streamwise spacing are a results effective variable dependent on desired turbulation of the cooling flow. It would have been obvious to a person having ordinary skill in the art to optimize protrusion streamwise spacing through routine experimentation for a particular system to arrive at a ratio of protrusion streamwise spacing to protrusion hydraulic diameter is 2.5 or less since the protrusion streamwise spacing is a recognized results effective variable. Doing 
Regarding Claim 4, Kwon teaches (Figs. 2(a)-3(b), annotated Fig. 3(a)) the component of claim 3.
However, Kwon does not teach wherein the ratio of protrusion streamwise spacing to protrusion hydraulic diameter is 2.0 or less.
It would be obvious to optimize Claim 4 for the same reason as Claim 3 in view of Bunker.

Claim 13 recites the same features of Claim 3 which are rejected for the same reasons.

Claim 19 recites the same features of Claim 3 which are rejected for the same reasons.

Claims 5, 14, and 20 are rejected under 35 U.S.C. 103 as being obvious over Kwon in view of Yuri (US 6474947). 
Regarding Claim 5, Kwon teaches (Figs. 2, 3, 5, 6) the component of claim 1. 
However, Kwon does not teach the cooling hole inlet is disposed downstream of a protrusion of the plurality of protrusions, between 0 and 1.5 pedestal hydraulic protrusion diameters from the protrusion.
Yuri teaches (col. 7, ln. 31-41) it is well known that certain properties of systems with film cooling between turbulators, such as the downstream distance between the 

Claim 14 recites the same features of Claim 5 which are rejected for the same reasons.

Claim 20 recites the same features of Claim 5 which are rejected for the same reasons.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See cited references.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ANDREW THANH BUI/Examiner, Art Unit 3745                                                                                                                                                                                                        

/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745